Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contacts: Kevin Murphy 585-218-4210 PRO-FAC ANNOUNCES SECOND FISCAL QUARTER 2008 RESULTS Fairport, N.Y., February 11, 2008 Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) (Nasdaq-CM: PFACP), an agricultural cooperative, filed its Report on Form 10-QSB for the fiscal quarter ended December 29, 2007 today with the Securities and Exchange Commission. The Form 10-QSB among other things includes Pro-Facs financial results for the second quarter of fiscal 2008. For the fiscal quarter ended December 29, 2007, Pro-Fac had net income of $1.0 million. The income for the quarter ended December 29, 2007, resulted primarily from investment income earned of $0.7 million, net of normal operating expenses of approximately $0.4 million and a tax-benefit of $0.6 million. ABOUT PRO-FAC: Pro-Fac Cooperative is an agricultural cooperative that markets crops grown by its member-growers, including fruits (cherries, applies, blueberries, and peaches), vegetables (snap beans, beets, cucumbers, peas, sweet corn, carrots, cabbage, squash, asparagus and potatoes) and popcorn. Only growers of crops marketed through Pro-Fac (or associations of such growers) can become members of Pro-Fac. Pro-Facs Class A cumulative preferred stock is listed on The Nasdaq Capital Market under the stock symbol, PFACP. More information about Pro-Fac can be found on its web site at http://profaccoop.com/.
